Fish, C. J.
1. Tlie court did not err in refusing to grant a new trial on tlie ground of tlie alleged newly discovered evidence; as it was merely cumulative and impeaching in character; and besides, it .appears that both of the affiants to such evidence were subpoenaed as witnesses by the accused before the trial, and that upon the hearing of the motion for a new trial the State submitted affidavits directly contradicting those setting forth the alleged newly discovered evidence.
2. There was no merit in the ground of the. motion for a new trial to the effect that the accused “was deceived and entrapped by the principal witnesses” who testified for the State (naming them), in that, during the term of court at which the accused was tried and prior to his trial, such witnesses informed the accused that they knew nothing of- the homicide for which he was indicted and nothing as to any connection he had with it. Especially was such ground not cause for a new trial when it does not appear that the court’s attention was in any way called 'to the fact that the accused had been so deceived and entrapped, until the motion for a new trial was presented.
3. The evidence authorized the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.